DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 has been considered by the examiner.
EXAMINER' S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Joseph A. Walkowski (Reg No. 28,765) on May 2nd 2022.
 The application has been amended as follows:
        • Claim 1 recites “1. (Previously Presented) A microelectronic device assembly, comprising: a microelectronic device having an active surface facing a substrate; and a single conductive material extending through each of a number of holes in a single, preformed dielectric film in direct contact with the active surface of the microelectronic device and the substrate, the single conductive material in the number of holes in contact with an array of bond pads on the active surface of the microelectronic device and terminal pads on the substrate.”
Now amended to include all the features of claim 2 as the following:
“1. (Previously Presented) A microelectronic device assembly, comprising: 
a microelectronic device having an active surface facing a substrate; and 
a single conductive material extending through each of a number of holes in a single, preformed dielectric film in direct contact with the active surface of the microelectronic device and the substrate, the single conductive material in the number of holes in contact with an array of bond pads on the active surface of the microelectronic device and terminal pads on the substrate;
a stack of additional microelectronic devices on the microelectronic device, each additional microelectronic device having a separate, preformed dielectric film extending over a surface thereof and beyond at least one side of the stack of additional microelectronic devices, the separate, preformed dielectric films each carrying conductive traces extending from bond pads on the surfaces of the additional microelectronic devices to and in contact with conductive material-filled vias in the separate, preformed dielectric films located beyond the at least one side of the stack of additional microelectronic devices and extending to terminal pads on the substrate.”
   • Claim 2 is now cancelled.
   • Claim 6-8 are now depended on claim 1.



Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microelectronic device assembly comprising:“.. a single conductive material extending through a number of holes in the single preformed dielectric film in direct contact with the active surface of the microelectronic device and the substrate, the single conductive material in the number of holes in contact with an array of bond pads on the active surface of the microelectronic device and terminal pads on the substrate” in combination of all of the limitations of claim 1. Claims 3-8 include all the of limitations of claim 1.
Regarding claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microelectronic device assembly comprising:“ preformed, discrete dielectric films interposed between and in direct contact with adjacent microelectronic devices of the stack, the preformed, discrete dielectric films comprising a single conductive material in contact with aligned bond pads and terminal pads of adjacent microelectronic components” in combination of all of the limitations of claim 9. Claims 10-13 include all the of limitations of claim 9.
	Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: “filing the via holes
with conductive material: singulating the semiconductor dice of the reconstructed panel
or wafer through the polymer film: inverting at least one semiconductor die and placing
the inverted at least one semiconductor die on a substrate with conductive material
filed via holes aligned with terminal pads on the substrate; and bonding the polymer film
to the substrate with the conductive material in contact with the terminal pads” in combination of all the limitations of claim 14. Claims 15-19 include all the of limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818